Appellant was convicted of adultery, fined $200, and appeals. There is no statement of facts or bill of exceptions in the record. Appellant questions the information on the ground that it fails to allege that defendant and Addie Anderson (the party with whom the adultery was alleged to have been committed) were not married to each other. An examination of the information shows that this allegation is sufficiently certain. The information states that appellant *Page 465 
"being then and there lawfully married to another person, to wit: Alice Lee, who was then and there living, had carnal intercourse with Addie Anderson." This, under all the authorities, is sufficient. The judgment is affirmed.
Affirmed.